Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Response to Arguments and Amendments
3.	Applicant’s arguments, see page 1-2 on remarks, filed 10/22/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shitalkumar S. Sawant (US 9691027).
4.	Applicant’s arguments filed on 10/22/2021 with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims 1-20 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-20 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6-9, 11, 16-19 are rejected under 35U.S.C 103 as being unpatentable over Oskar Bruening (US 8108370), in view of Richard Hughes (US20140115710), Michel Albert Brisebois (US 9349016), and further in view of Shitalkumar S. Sawant (US 9691027), hereinafter Sawant. 
Regarding claim 1:
Bruening discloses a system for identifying a personal identifier in content, the system comprising: memory configured to store a plurality of entity definitions corresponding to a plurality of types of personal identifiers, each entity definition specifying a corresponding data format for finding a respective type of personal identifier in content the confidential data detection system 104 searches documents based on classified data formats of personal data identifiers, rather than their actual values. In other words, the confidential data detection system 104 searches for data that looks like a personal identifier, without knowing the value of the personal identifier (Burening, column 4, [lines 23-29]), and an entity engine executable on one or more processors, the entity engine configured to: receive first content to identify one or more candidate personal identifiers the search engine may receive a text document (e.g., a message being transmitted over a network or a message stored in a database or cache) (Burening, column 2, [lines 37-39]), determine that a text string in the first content matches to a first data format specified in a first entity definition of the plurality of entity definitions, the first data format corresponding to a first type of personal identifier from the plurality of types of personal identifiers the confidential data detection system 104 detects confidential information in documents containing free-form text. These documents may be, for example, transported messages (e.g., email messages, Web mail message, instant messages, etc.) and/or documents stored in data repositories. The confidential data detection system 104 detects confidential information in the form of personal identifiers such as credit card numbers, social security numbers, account numbers, employee numbers, IP addresses, driver license numbers, license plate numbers, etc. (Burening, column 4, [lines 14-22]), and classify, responsive to the determination and the identification, the text string as the first type of personal identifier for preventing data breach or exfiltration if any of the detected personal identifier candidates are valid (block 310), processing logic reports to an appropriate entity that the document contains confidential information and provides a list of validated matches (block 310). If all candidates found at block 308 are invalid or the search per formed at block 304 did not produce any matches, processing logic determines that the document does not contain confidential information in the form of personal identifiers (block 314). Hence, no actions (e.g., reporting the document or preventing the document from reaching an intended destination) need to be taken with respect to this message (Burening, column 6, [lines 34-44]). However, Burening fails to disclose the rule specifying a corresponding level of correlation for at least one of a respective geographic or linguistic term in the content with the specific type of personal identifier for the corresponding data format; and a corresponding threshold level which the level of correlation is satisfy for the data format to be classified as the respective type of personal identifier; and identify, a first level of correlation specified by a first rule of the first entity definition for  at least one of a geographic or linguistic term in the first content with the first type of personal identifier; determine that the first level of correlation satisfies, a first threshold level specified by the first rule for the first type of personal identifier; identifying a first threshold level specified by the first rule of the first entity definition corresponding to the first type of personal identifier.
 Hughes teaches the rule specifying a corresponding level of correlation for at least one of a respective geographic or linguistic term in the content with the specific type of personal identifier for the corresponding data format; the privacy server recognizes that student information is being entered as part of the registration process and intercepts the information (Hughes, paragraph 27), and further once the privacy server intercepts the PII, the privacy server saves the PII locally and generates a PII identifier. In this example, the PII includes the student’s name, John Smith, and the student’s e-mail address, john Smith (amyschool.edu.ca'. The student's name and e-mail address are saved in the PII database and are associated with the PII identifier, which in this example is “12345” (Hughes, paragraph 29). The privacy server identify a student personally identifiable information and replace PII with a token or identifier to protect a student (PII). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Burening with that of Hughes for the protection of personally identifiable information is of concern as more information stored and shared electronically (Hughes, paragraph 2).
Brisebois teaches a corresponding threshold level at which the corresponding level of correlation is to satisfy for the data format to be classified as respective type of personal identifier search parameter types can include names (e.g., employee names, customer names, Vendor names, etc.) (Brisebois, column 13, [lines 28-30]), and further the comparison engine 606 is operable to compare data to the one or more profiles 108 based on configurations 614. The configurations 614 typically include heuristics for establishing whether data should be classified into the classification. In particular, the configurations 614 can include one or more thresholds that are established relative to the statistical data maintained by the profiling engine 604 (Brisebois, column 22, [lines 35-42]), and determine that the first level of correlation satisfies, a first threshold level specified by the first rule for the first type of personal identifier the heuristics engine 230 can use any type of heuristic algorithm for classifying data. For example, the heuristics engine 230 can determine whether a number of characteristics are associated with the data and based on the determination, classify the data. For example, data that mentions a product, includes price information, addresses (e.g., billing and shipping addresses), and quantity information may be classified as sales data (Brisebois, column 12, [lines 1-4]), and at step 706, the heuristics engine compares the one or more comparison attributes with one or more thresholds. The one or more thresholds may be defined as part of configurations such as, for example, the configurations 614 of FIG. 6. From step 706, the process 700 proceeds to step 708. At step 708, the heuristics engine determines whether classification criteria has been satisfied (Brisebois, column 23, [lines 12-18]). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Burening with that of Brisebois in order to select a dynamic data loss prevention (DLP) policy applicable to the at least one user device based, at least in part, on the user context.
Sawant teaches identifying a first threshold level specified by the first rule of the first entity definition corresponding to the first type of personal identifier providing a confidence level threshold for the MLD profile to a user, the confidence level threshold to be used as the boundary between sensitive data and non-sensitive data. The MLD profile can be used to classify new data by using the MLD profile to assign a confidence value to the new data, and classifying the new data as sensitive if the confidence value of the new data is above the confidence level thresh old (Sawant, column 1, [lines 60-65]), and further sensitive information include Source code, patient health information, insurance claims, product formulas, legal documents, merger and acquisition documents, sales and marketing reports, social security numbers, credit card numbers, etc (Sawant, column 4, [lines 53-56]); a confidence level threshold to trigger a rule or policy violation (Sawant, column 14, [lines 5-6]). Examiner interprets that providing confidence level threshold is 

Regarding claim 6:
Burening and Hughes disclose wherein the geographic term comprises a name or identifier of a geographic region, a name of an entity located in or associated with the geographic region, an address of the geographic region, or a physical address, email address or telephone number of an entity located in or associated with the geographic region the privacy server saves the PII locally and generates a PII identifier. In this example, the PII includes the student’s name, John Smith, and the student’s e-mail address, john Smith (amyschool.edu.ca'. The student's name and e-mail address are saved in the PII database and are associated with the PII identifier, which in this example is “12345” (Hughes, paragraph 29). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Burening with that of Hughes for the protection of personally identifiable information is of concern as more information stored and shared electronically (Hughes, paragraph 2).

	Regarding claim 7:
	Burening and Hughes disclose wherein the name or identifier of a geographic region comprises one or more of: a postal code, a name or identifier of a place, state, census area, county, township, town, village, borough, parish, municipality, city, country or continent, or a name or identifier of a geological, cultural, historical or linguistic feature of the geographic region the privacy server saves the PII locally and generates a PII identifier. In this example, the PII includes the student’s name, John Smith, and the student’s e-mail address, john Smith (amyschool.edu.ca'. The student's name and e-mail address are saved in the PII database and are associated with the PII identifier, which in this example is “12345” (Hughes, paragraph 29). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Burening with 

	Regarding claim 8:
	Burening and Hughes disclose wherein the linguistic term comprises a word, expression or reference relating to a spoken language, written language, culture, dialect or jargon, wherein the word, expression or reference includes at least one of: a letter, a character, a grapheme, a glyph, a ligature, a numeric digit, or a punctuation mark the validators may include, for example, checksum algorithms, checks against valid (or invalid) ranges of numbers within a potential match, checks for a valid prefix or suffix of a potential match, checks for valid digits or number of digits within a potential match, search of the document for one or more keywords, etc. (Hughes, column 4, [lines 39-45]), and further Pattern 1 (“abc') is associated with transition links 410, 412 and 416. Pattern 2 (“acc') is associated with transition links 410, 414 and 416. Pattern 3 ("abd’) is associated with transition links 410, 412 and 418. In other words, transition link 410 is associated with patterns 1, 2 and 3. Transition link 412 is associated with patterns 1 and 3. Transition link 414 is associated with pattern 2 (Burening, column 7, [lines 1-5]).
 
	Regarding claim 9:
	Burening and Hughes disclose wherein the entity engine is further configured to find an identifying or descriptive term for the first type of personal identifier, in the first content, and to classify the text string as the first type of personal identifier responsive to finding the identifying or descriptive term in the first content table 700 including exemplary validators used for high-accuracy confidential data detection in accordance with some embodiments. Table 700 lists names 702 of individual validators, describes purpose 704 of individual validators, and provides detailed description 705 of individual validators (Fig.7, Burening, column 8, [lines 44-49]).

Regarding claim 11:
Claim 11 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 7.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 8.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 9.

	
6.	Claims 2-5, 12-15, 10, 20 are rejected under 35U.S.C 103 as being unpatentable over Oskar Bruening (US 8108370), in view of Richard Hughes (US20140115710), Michel Albert Brisebois (US 9349016), Shitalkumar S. Sawant (US 9691027), and further in view of Steven Domenikos (US20080103798), hereinafter Demonikos.

Regarding claim 2:
	Bruening discloses matching of the text string to the first data format in the text document, one or more personal identifier candidates matching any of the classified data patterns (Bruening, column 1, [lines 65-68]),  but fail to disclose the entity engine assign a score according the matching.
	However, Domenikos teaches the system 100 may be assigned a score based on the likelihood each given event is fraudulent activity or contributes to an overall pattern of fraudulent activity. Using this score, the system 100 may classify into these categories: routine, fraudulent, or uncertain (Domenikos, paragraph 105). Therefore, it would have been obvious to someone skilled in 

	Regarding claim 3:
	Bruening discloses wherein the entity engine is further configured to increase the score by an amount according to the identified at least one of a geographic or linguistic term in the first content correlated to the first type of personal identifier there may also be a “call to action' in the form of a link that allows the user to provide additional information and therefore increase their certainty score (Demenikos, paragraph 182), and further the page may have some text/graphics that entice the end-user to enter more information to increase his/her certainty score (text may also speak to the benefits of increasing their score). The page may have a horizontal bar graph that displays the level of completeness for the various types of personal information (addresses, credit cards, etc.) (Demenikos, paragraph 197). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Bruening and Hughes with that of Domenikos in order to protecting people from identity theft ( Domenikos, paragraph 3).

	Regarding claim 4:
	Bruening, Hughes, Sawan,  Brisebois and  Demenikos disclose wherein the entity engine is further configured to increase the score by an amount there may also be a “call to action' in the form of a link that allows the user to provide additional information and therefore increase their certainty score (Demenikos, paragraph 182), according to a level of correlation between the identified at least one of a geographic or linguistic term, and the first type of personal identifier the engine 150, 1420 may include logic to notify the user of important events and provide the appropriate level of urgency depending on the event discovered. The design may be implemented in a manner to minimize false positives, e.g., classifying a benign or valid event as fraudulent and alarming the user unnecessarily, and also to minimize false negatives, e.g., classifying a fraudulent or potentially fraudulent event as benign or valid (Demenikos, paragraph 104). Therefore, it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine 

	Regarding claim 5:
	Bruening, Hughes, Sawant, Brisebois and Demenikos disclose wherein the score is indicative of a likelihood that the text string actually is a personal identifier of the first type the PII identifier is a random or pseudo-random character string. The character String can be an alphabetic character string, a numeric character String, or an alpha-numeric character string (Hughes, paragraph 30), and the system 100 may be assigned a score based on the likelihood each given event is fraudulent activity or contributes to an overall pattern of fraudulent activity. Using this score, the system 100 may classify into these categories: routine, fraudulent, or uncertain (Domenikos, paragraph 105). Therefore, , it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Burening with that of Hughes for the protection of personally identifiable information is of concern as more information stored and shared electronically (Hughes, paragraph 2).
And it would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Bruening with that of Domenikos in order to protecting people from identity theft (Domenikos, paragraph 3).

	Regarding claim 10:
Bruening, Hughes, Sawant,  Brisebois and Demenikos disclose wherein the entity engine is further configured to find the identifying or descriptive term table 700 including exemplary validators used for high-accuracy confidential data detection in accordance with some embodiments. Table 700 lists names 702 of individual validators, describes purpose 704 of individual validators, and provides detailed description 705 of individual validators (Fig.7, Burening, column 8, [lines 44-49]), but fail to disclose located within a predefined level of proximity to the text string in the content the user dashboard 2300 also may include a summary of general market data, and news. In addition, this default view may provide links to other data (identity information, history, in-depth risk level, events vs. data breaches) (Domenikos, paragraph 168). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Bruening with that of Domenikos in order to protecting people from identity theft (Domenikos, paragraph 3).

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           
/FATOUMATA TRAORE/             Primary Examiner, Art Unit 2436